               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


THE ESTATE OF LINDA FAY FRAIRE,
deceased and TERESA ANDERSON,
as next friend and on behalf of
THE ESTATE OF LINDA FAY FRAIRE,
deceased,

          Plaintiffs,

v.                                      Civil Action No. 5:18CV177
                                                           (STAMP)
TRANSAM TRUCKING, INC.,
a Kansas corporation and
JOHN DOE and/or JANE DOE,
driver,

          Defendants.


                  MEMORANDUM OPINION AND ORDER
              DENYING PLAINTIFF’S MOTION TO REMAND

     This civil action arises out of an accident that occurred in

the parking lot of the TA Wheeling Travel Center in Wheeling, Ohio

County, West Virginia, when a tractor trailer owned by defendant

struck plaintiff’s vehicle.    ECF No. 1-1 at 4.     Plaintiff, The

Estate of Linda Fay Fraire, deceased, and Teresa Anderson, as next

friend and on behalf of The Estate of Linda Fay Fraire (hereinafter

“plaintiff”), originally filed a complaint in the Circuit Court of

Ohio County, West Virginia against defendant TransAm Trucking,

Inc., (“TransAm”) and a John Doe/Jane Doe driver.

     Defendant TransAm removed this action to this Court on October

23, 2018 pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.   ECF No. 1.

The plaintiff then filed a motion to remand, which is ripe for
decision.   ECF No. 6.   For the following reasons, the plaintiff’s

motion to remand is denied.

                           I.   Background

     In the notice of removal, the defendant asserts that this

Court has jurisdiction over the matter pursuant to 28 U.S.C. § 1332

because the parties are of diverse citizenship and the amount in

controversy exceeds $75,000.00 exclusive of interests and costs

based on lost wages and other damages in the form of medical bills.

Further, defendant asserts that the notice of removal is timely

because it is filed within one year after commencement of the

action pursuant to 28 U.S.C. § 1446(c)(l) and within 30 days of

receiving an “other paper” for purposes of determining whether the

amount in controversy has been met and whether a case has become

removable pursuant to 28 U.S.C. § 1446(c).     ECF No. 1 at 2.

     After removal to this Court, the plaintiff filed a motion to

remand arguing that the defendant’s notice of removal is untimely

and void of any actual calculations supporting the amount in

controversy allegation.       ECF No. 6.     Plaintiff contends that

defendant has had notice of this case by having had service of the

complaint through the West Virginia Secretary of State’s office on

April 19, 2018.   Id. at 1.     Plaintiff states that on October 23,

2018, the defendant untimely and improvidently removed this matter

to federal court on the basis of a single speculatory document and,

on the basis of this sole document, untimely asserted diversity


                                   2
jurisdiction.      Id.     Plaintiff also contends that defendant has

failed   to    satisfy    its   burden    of   proving   that    the   amount   in

controversy exceeds $75,000.00, and has failed to establish federal

jurisdiction.      ECF No. 7 at 11.            Plaintiff contends that the

removal fails for two primary reasons: first, because the removal

occurred six months after the defendant received notice of this

case, and second, because the “other paper” that defendant relies

upon   to     support    jurisdiction      comes   nowhere      near   satisfying

defendant’s burden to establish jurisdiction.                Plaintiff asserts

that both the delay and the lack of factual basis in satisfying the

amount in controversy requirement of $75,000.00, exclusive of

interests and costs, support that this case should be remanded to

state court where it was litigated for six months.                Id. at 2.

       Defendant TransAm filed a response in opposition to the

plaintiff’s motion to remand.            ECF No. 9.   In response, defendant

states that instead of removing this matter prematurely, defendant

waited until the amount in controversy presented was shown to

exceed $75,000.00, exclusive of interests and costs, and then filed

the removal documents within 30 days.                 Id. at 2-3. Defendant

contends that based on plaintiff’s answers and responses to certain

discovery requests detailed in the notice of removal, the plaintiff

provided a total of $56,037.32 in medical bills, which she claims

were incurred as a result of the incident.                   Id. at 3.      After

efforts to obtain more complete discovery, plaintiff provided a


                                          3
facsimile to defendant to address the deficiencies in her original

responses titled “Historical Income Loss for Linda Fraire,” which

detailed $67,727.22 in alleged lost wages.              Id.   Adding only the

medical bills and this loss income calculation, defendant argues

that plaintiff has now identified a total of $126,764.54 in

potential calculable economic damages, with non-specified pain and

suffering claimed on top of these amounts. Id. Defendant contends

that once the lost income document was received, it was clear, by

a preponderance of the evidence, that the amount in controversy

exceeded $75,000.00, exclusive of interests and costs.              Id.

      No reply was filed.

                             II.   Applicable Law

      A defendant may remove a case from state court to federal

court in instances where the federal court is able to exercise

original jurisdiction over the matter.           28 U.S.C. § 1441.     Federal

courts have original jurisdiction over primarily two types of

cases: (1) those involving federal questions under 28 U.S.C.

§ 1331, and (2) those involving citizens of different states where

the   amount   in   controversy     exceeds      $75,000.00,    exclusive   of

interests and costs pursuant to 28 U.S.C. § 1332(a).              However, if

federal jurisdiction arises only by virtue of the parties’ diverse

citizenship, such an action “shall be removable only if none of the

. . . defendants is a citizen of the State in which such action is

brought.”      Tomlin   v.     Office       of    Law    Enforcement      Tech.


                                        4
Commercialization, Inc., 5:07CV42, 2007 WL 1376030, at *1 (N.D. W.

Va. May 7, 2007).   The party seeking removal bears the burden of

establishing federal jurisdiction.   See In re Blackwater Security

Consulting, LLC, 460 F.3d 576, 583 (4th Cir. 2006); Mulcahey v.

Columbia Organic Chems. Co., Inc., 29 F.3d 148, 151 (4th Cir.

1994).   Removal jurisdiction is strictly construed, and if federal

jurisdiction is doubtful, the federal court must remand.   Hartley

v. CSX Transp., Inc., 187 F.3d 422 (4th Cir. 1999); Mulcahey, 29

F.3d at 151.

     Further, the court is limited to a consideration of facts on

the record at the time of removal.    See Lowrey v. Alabama Power

Co., 483 F.3d 1184, 1213–15 (11th Cir. 2007) (“In assessing whether

removal was proper . . . the district court has before it only the

limited universe of evidence available when the motion to remand is

filed.”); O’Brien v. Quicken Loans, Inc., 5:10CV110, 2011 WL

2551163 (N.D. W. Va. June 27, 2011); Marshall v. Kimble, No.

5:10CV127, 2011 WL 43034, at *3 (N.D. W. Va. Jan. 6, 2011) (“The

defendant’s removal cannot be based on speculation; rather, it must

be based on facts as they exist at the time of removal.”);

Fahnestock v. Cunningham, 5:10CV89, 2011 WL 1831596, at *2 (N.D. W.

Va. May 12, 2011) (“The amount in controversy is determined by

considering the judgment that would be entered if the plaintiff

prevailed on the merits of his case as it stands at the time of

removal.”) (internal citations omitted).


                                 5
                          III.   Discussion

     There is no dispute that complete diversity exists.   The only

issues are whether the defendant’s notice of removal was timely and

whether the amount in controversy requirement is satisfied.

     First, plaintiff argues that the defendant’s notice of removal

is untimely because removal occurred six months after the defendant

received notice of this case. However, defendant argues that based

on plaintiff’s answers and responses to certain discovery requests

detailed in the notice of removal, plaintiff provided a total of

$56,037.32 in medical bills, which she claims were incurred as a

result of the incident.    Defendant asserts that the plaintiff’s

facsimile of a document on October 5, 2018, titled “Historical

Income Loss for Linda Fraire,” which detailed $67,727.22 in alleged

lost wages, was defendant’s first notice that the amount in

controversy exceeded $75,000.00. Thus, defendant contends that the

notice of removal, filed within 30 days of this document, was

timely.

     The notice of removal of a civil action or proceeding
     shall be filed within 30 days after the receipt by the
     defendant, through service or otherwise, of a copy of the
     initial pleading setting forth the claim for relief upon
     which such action or proceeding is based, or within 30
     days after the service of summons upon the defendant if
     such initial pleading has then been filed in court and is
     not required to be served on the defendant, whichever
     period is shorter.

28 U.S.C. § 1446(b)(1).

     [I]f the case stated by the initial pleading is not
     removable, a notice of removal may be filed within 30

                                  6
     days after receipt by the defendant, through service or
     otherwise, of a copy of an amended pleading, motion,
     order or other paper from which it may first be
     ascertained that the case is one which is or has become
     removable.

28 U.S.C. § 1446(b)(3). The only exception to § 1446(b)(3) is that

a case may not be removed on the basis of diversity jurisdiction

under 28 U.S.C. § 1332 “more than one year after commencement of

the action, unless the district court finds that the plaintiff has

acted in bad faith in order to prevent a defendant from removing

the action.”   28 U.S.C. § 1446(c).

     The United States Court of Appeals for the Fourth Circuit has

adopted the following test for determining when a defendant could

first ascertain that a case is removable:

     [W]e will not require courts to inquire into the
     subjective knowledge of the defendant, an inquiry that
     could degenerate into a mini-trial regarding who knew
     what and when. Rather, we will allow the court to rely
     on the face of the initial pleading and on the documents
     exchanged in the case by the parties to determine when
     the defendant had notice of the grounds for removal,
     requiring that those grounds be apparent within the four
     corners of the initial pleading or subsequent paper.

Lovern v. General Motors Corp., 121 F.3d 160, 162 (4th Cir. 1997).

     Based on the record before this Court, the plaintiff’s motion

to remand must be denied.   The plaintiff fails to demonstrate that

the defendant’s notice of removal was untimely.   This Court finds

that the amount in controversy was not readily ascertainable before

the plaintiff provided the facsimile containing the lost income

figures. Here, the amount in controversy was not apparent from the


                                 7
four corners of the complaint.        Further, the amount in controversy

requirement was not satisfied when defendant learned that plaintiff

Fraire’s medical bills at issue totaled $56,037.62.             This Court

agrees with defendant that the amount in controversy did not become

apparent until the document titled “Historical Income Loss for

Linda Fraire,” which detailed $67,727.22 in alleged lost wages, was

provided to the defendant by the plaintiff on October 5, 2018.

Thus, this Court agrees with defendant that the reasons for the

timing   and   the   justifications    for   the   procedure   followed   in

removing this action were clearly illustrated in defendant’s notice

of removal.    Ultimately, this matter was timely removed within one

year after commencement of the action pursuant to 28 U.S.C.

§ 1446(c)(l) and within 30 days of receiving an “other paper” for

purposes of determining whether the amount in controversy has been

met and whether the case has become removable pursuant to 28 U.S.C.

§ 1446(c).

     Second, as to whether the amount in controversy requirement is

satisfied, this Court finds that adding only the medical bills and

the lost income calculation, as defendant contends, equals a total

of $126,764.54 in potential calculable economic damages, with

non-specified pain and suffering claimed on top of these amounts.

As stated earlier, the amount in controversy requirement cannot be

based on speculation or “what ifs” that may occur.             Rather, the

court is limited to a consideration of facts on the record at the


                                      8
time of removal.     See Lowrey, 483 F.3d at 1213–15.        Before the

plaintiff’s medical bills and lost income document, the amount of

recoverable   damages   was   unknown   and    speculative    at   best.

Speculation regarding the amount in controversy requirement fails

to satisfy the burden that the removing party bears.          See In re

Blackwater Security Consulting, LLC, 460 F.3d at 583.        Because the

defendant would have only been able to speculate as to what the

amount of damages might have been based on the complaint alone, and

because the medical bills alone did not satisfy the amount in

controversy requirement, removal would have been improper before

the document titled “Historical Income Loss for Linda Fraire,”

which detailed $67,727.22 in alleged lost wages, was provided.

     Lastly, to the extent that plaintiff argues that the amounts

in the loss income sheet were not actually to plaintiff, and that

the document titled “Historical Income Loss for Linda Fraire” is

“speculative” because Fraire received $4,468.62 in disability

benefits during the time of her recovery, this Court finds that

plaintiff’s   lost   income   damages   is    clearly   an   amount   in

controversy, in addition to the plaintiff’s $56,037.32 in medical

bills, for purposes of determining whether diversity jurisdiction

exists.

     Upon review, this Court finds that the defendant’s notice of

removal was timely and proper and the amount in controversy

requirement is satisfied.


                                  9
                         IV.   Conclusion

     For the above reasons, this Court finds that it has subject

matter jurisdiction in this civil action under 28 U.S.C. § 1332(a).

Accordingly, the plaintiff’s motion to remand (ECF No. 6) is

DENIED.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein.

     DATED:    February 15, 2019



                               /s/ Frederick P. Stamp, Jr.
                               FREDERICK P. STAMP, JR.
                               UNITED STATES DISTRICT JUDGE




                                10
